*275MEMORANDUM **
Baljinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying her application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1005a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997). We review the BIA’s summary dismissal for failure to file a brief to determine whether it was appropriate. Vargas-Garcia v. INS, 287 F.3d 882, 884 (9th Cir.2002). We grant the petition for review.
Contrary to the government’s contention, we have jurisdiction to consider this appeal. The time for filing a petition for review begins to run when the BIA complies with the terms of federal regulations by mailing its decision to the petitioner’s or counsel’s address of record. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258-59 (9th Cir.1996); see also 8 C.F.R. §§ 3.1(f) (1995); 292.5(a). Here, the record reflects that the BIA did not send its decision to Kaur’s counsel’s last known address. See Martinez-Serrano, 94 F.3d at 1258-59.
Summary dismissal was not appropriate because Kaur’s Notice of Appeal sufficiently specified her grounds for appeal. See Casas-Chavez v. INS, 300 F.3d 1088, 1091 (9th Cir.2002); see also 8 C.F.R. § 1003.1(d)(2)(i).
Because the BIA’s summary dismissal was not appropriate, we remand to the BIA for further proceedings for a decision on the merits of Kaur’s asylum and withholding of deportation claim. See INS v. Ventura, 537 U.S. 12,16,123 S.Ct. 353,154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED FOR FURTHER PROCEEDINGS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.